Title: From Thomas Jefferson to Jacob Read, 11 November 1784
From: Jefferson, Thomas
To: Read, Jacob



Dear Sir
Paris Nov. 11. 1784.

The packet of the last month would have carried letters from me to my friends, but that I had scarcely then had time to form a precise judgment on any thing, and the affairs of Europe were in so critical a situation that we expected every day and hour would decide the direction they would take. This is now decided, I think, definitively. The circumstances which have taken place between the emperor and the Dutch amount to a declaration of war. The Imperial minister has withdrawn from the Hague without taking leave, and the troops of both parties are in motion. Probably as the season is so far advanced nothing may be done till the spring. This court has been remarkeably secret as to the part it will take. Yet their late league with Holland strengthens the inferences of common sense which declare that Holland would never have gone so far without an assurance of aid. The K. of Prussia has shewn more evident symptoms of taking a part. He has patched up his little affairs with Dantzic and Holland, so as to be cleared from avocations. The Turk has procrastinated the settlement of his boundary with the Emperor, and in the mean time has been providing military stores, introducing discipline into his troops and making every other preparation for war. It seems then at present  that Holland, France, Prussia and the Porte will be united against the Imperial powers. I much question whether England will not remain neuter. With the powers engaged in the war I am in hopes our treaties will be thereby facilitated; but probably not with England if she remains neuter. Every thing we learn from that country indicates a great indisposition to treat. They are satisfied we must ask an equal treaty, and they had rather keep our trade and cabotage without giving any thing for them. It is a nation so totally absorbed in self interest that nothing will force them to be just but rigorous retaliation.
You will have heard of some little affairs between France and Portugal on the coast of Africa. They will have no ill consequences. Portugal was building forts to appropriate to herself a part of that coast and thus narrow the feild of general commerce. France interfered in the common cause, destroyed the forts, and thus placed that part of the coast again in statu quo.
I am afraid we shall find it difficult to obtain treaties of any advantage from those powers most interesting to us: and it will be better to have none than such as are merely indifferent. A little time will enable us to form a judgment of this.
Is it impossible to spur our people up to the paiment of their whole debt to this country in one year. I mean the 24 millions with it’s interest? It is but eight livres a head, principal, and a little interest. It’s effect here would be wonderful. Europe in general, influenced by the uninterrupted torrent of lies published against us in the British papers, beleive we never intend to pay. The Dutch debt we are not at liberty to pay.
I must beg from you a detail of the proceedings and policy of Congress from time to time; and am with great respect and esteem Dr. Sir Your most obedient & most humble servt.,

Th: Jefferson

Address your letters to me à Paris Cul-de-sac Tetebout.

